Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cooper-man, J.), rendered December 21, 1982, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, following a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements.
Ordered that the judgment is affirmed.
The defendant’s claims of error regarding the admissibility of his statements have not been preserved for appellate review (see, People v Jones, 81 AD2d 22). Nor does the interest of justice compel a result favorable to the defendant. There was absolutely no evidence adduced at the hearing showing that the defendant’s request to telephone his grandmother was not honored. In any event, it is hardly reasonable to contend that the will of a recidivist offender such as the defendant could have been so easily overborne simply by the denial of a telephone call to his grandmother.
The defendant’s contention that his warrantless arrest was illegal is likewise without merit. The facts of this case, particularly the brief time which elapsed between the crime and the arrival of the police at the defendant’s residence, firmly support a finding of exigency (cf. People v Burden, 99 AD2d 552). Mollen, P. J., Weinstein, Lawrence and Kooper, JJ., concur.